Exhibit 10.35

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (US)

This Restricted Stock Unit Agreement (this “Agreement”), dated as of
                     (the “Grant Date”), is made by and between Digital Realty
Trust, Inc., a Maryland corporation (the “Company”) and                     
(“Grantee”).

WHEREAS, the Company maintains the First Amended and Restated Digital Realty
Trust, Inc., Digital Services, Inc. and Digital Realty Trust, L.P. 2004
Incentive Award Plan (as amended from time to time, the “Plan”);

WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);

WHEREAS, Section 8.6 of the Plan provides for the issuance of Restricted Stock
Units (“RSUs”);

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue RSUs to Grantee as an inducement to enter into or remain
in the service of the Company, Digital Realty Trust, L.P. (the “Partnership”) or
any Subsidiary, and as an additional incentive during such service, and has
advised the Company thereof.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1. Issuance of Award of RSUs. Pursuant to the Plan, in consideration of
Grantee’s agreement to provide services to the Company, the Partnership or any
Subsidiary (as applicable), the Company hereby issues to the Grantee an award of
                     RSUs. Each RSU that vests in full (and ceases to be subject
to the Restrictions) shall represent the right to receive payment, in accordance
with this Agreement, of one share of the Company’s common stock, par value $0.01
per share (the “Common Stock”). Unless and until an RSU vests, Grantee will have
no right to payment in respect of any such RSU. Prior to actual payment in
respect of any vested RSU, such RSU will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

2. Dividend Equivalents. Each RSU granted hereunder that becomes a Performance
Vested RSU is hereby granted in tandem with a corresponding Dividend Equivalent,
which Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the payment or forfeiture of the RSU to which it corresponds.
Pursuant to each outstanding Dividend Equivalent, Grantee shall be entitled to
receive payments equal to dividends paid, if any, on the shares of Common Stock
underlying the Performance Vested RSU to which such Dividend Equivalent relates,
payable in the same form and amounts as dividends paid to each holder of a share
of Common Stock. Each such payment shall be made no later than thirty (30) days
following the applicable dividend payment date, provided that no such payments
shall be made prior to the date on which the Performance Vested RSU becomes a
Performance Vested RSU, and any Dividend Equivalent payments that would have
been made prior to such date had the Performance Vested RSU been a Performance
Vested RSU, plus (or minus) the amount of gain (or loss) on such amounts had
they been reinvested in Common Stock on the date on which the corresponding
dividend was paid (at a price equal to the closing price of the Common Stock on
the applicable dividend payment date), shall be paid in a single lump sum no
later than sixty (60) days following the date on which the Performance Vested
RSU becomes a Performance Vested RSU (such payment date, the “Accumulated
Dividend Payment Date”). Dividend Equivalents shall not entitle Grantee to any
payments relating to dividends paid after the earlier to occur of the payment or
forfeiture of the Performance Vested RSU underlying such Dividend Equivalent,
and Grantee shall not be entitled to any Dividend Equivalent payment with
respect to any RSU that does not become a Performance Vested RSU. In addition,
notwithstanding the foregoing, in the event

 

1



--------------------------------------------------------------------------------

of a termination of Grantee’s status as a Services Provider for any reason
following the Accumulated Dividend Payment Date, Grantee shall not be entitled
to any Dividend Equivalent payments with respect to dividends declared prior to
the date of such termination on shares of Common Stock underlying RSUs which are
unvested as of the date of such termination (after taking into account any
accelerated vesting that occurs in connection with such termination). Dividend
Equivalents and any amounts that may become distributable in respect thereof
shall be treated separately from the RSUs and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A of the Code.

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.

(a) “Cause” means “Cause” as defined in Grantee’s employment agreement (or
employment offer letter, as applicable) with the Company, the Partnership or any
Subsidiary as in effect as of the Grant Date if such agreement exists and
contains a definition of Cause, or, if no such employment agreement (or
employment offer letter, as applicable) exists or such employment agreement (or
employment offer letter, as applicable) does not contain a definition of Cause,
then “Cause” means (i) Grantee’s willful and continued failure to substantially
perform his or her duties with the Company or its subsidiaries or affiliates
(other than any such failure resulting from Grantee’s incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to Grantee, which demand specifically identifies the manner in which
the Company believes that Grantee has not substantially performed his or her
duties; (ii) Grantee’s willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company or its subsidiaries or
affiliates; (iii) Grantee’s conviction of, or entry by Grantee of a guilty or no
contest plea to, the commission of a felony or a crime involving moral
turpitude; (iv) a willful breach by Grantee of any fiduciary duty owed to the
Company which results in economic or other injury to the Company or its
subsidiaries or affiliates; (v) Grantee’s willful and gross misconduct in the
performance of his or her duties that results in economic or other injury to the
Company or its subsidiaries or affiliates; or (vi) a material breach by Grantee
of any of his or her obligations under any agreement with the Company or its
subsidiaries or affiliates after written notice is delivered to Grantee which
specifically identifies such breach. For purposes of this provision, no act or
failure to act on Grantee’s part will be considered “willful” unless it is done,
or omitted to be done, by Grantee in bad faith or without reasonable belief that
his or her action or omission was in the best interests of the Company.

(b) “Company TSR Percentage” means the compounded annual growth rate, expressed
as a percentage (rounded to the nearest tenth of a percent (0.1%)), in the value
per share of Common Stock during the Performance Period due to the appreciation
in the price per share of Common Stock plus dividends declared during the
Performance Period, assuming dividends are reinvested in Common Stock on the
date that they were paid (at a price equal to the closing price of the Common
Stock on the applicable dividend payment date). The Company TSR Percentage shall
be calculated in accordance with the total shareholder return calculation
methodology used in the MSCI REIT Index (and, for the avoidance of doubt,
assuming the reinvestment of all dividends paid on Stock); provided, however,
that for purposes of calculating total shareholder return for any Performance
Period, the initial share price shall equal the closing price of a share of
Common Stock on the principal securities exchange on which such shares are then
traded on the first day of the Performance Period, and the final share price as
of any given date shall be equal to the Share Value.

(c) “Disability” means a disability that qualifies or, had Grantee been a
participant, would qualify Grantee to receive long-term disability payments
under the Company’s group long-term disability insurance plan or program, as it
may be amended from time to time.

(d) “Good Reason” means “Good Reason” as defined in Grantee’s employment
agreement (or employment offer letter, as applicable) with the Company, the
Partnership or any Subsidiary as in effect as of the Grant Date if such
agreement exists and contains a definition of Good Reason, or, if no such
employment

 

2



--------------------------------------------------------------------------------

agreement (or employment offer letter, as applicable) exists or such employment
agreement (or employment offer letter, as applicable) does not contain a
definition of Good Reason, then “Good Reason” means, without Grantee’s prior
written consent, the relocation of the Company’s offices at which Grantee is
principally employed (the “Principal Location”) to a location more than
forty-five (45) miles from such location, or the Company’s requiring Grantee to
be based at a location more than forty-five (45) miles from the Principal
Location, except for required travel on Company business. Notwithstanding the
foregoing, Grantee will not be deemed to have resigned for Good Reason unless
(x) Grantee provides the Company with notice of the circumstances constituting
Good Reason within sixty (60) days after the initial occurrence or existence of
such circumstances, (y) the Company fails to correct the circumstance so
identified within 30 days after the receipt of such notice (if capable of
correction), and (z) the date of termination of Grantee’s employment occurs no
later than one hundred eighty (180) days after the initial occurrence of the
event constituting Good Reason.

(e) “MSCI REIT Index” means the total return version of the MSCI US REIT Index
(currently known as the “RMS”), or, in the event such index is discontinued or
its methodology is significantly changed, a comparable index selected by the
Committee in good faith.

(f) “MSCI Index Relative Performance” means the Company TSR Percentage less the
MSCI Index TSR Percentage, expressed in basis points.

(g) “MSCI Index TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value of the MSCI REIT Index during the Performance Period, calculated in a
manner consistent with Section 3(b) above from publicly available information.

(h) “Performance Period” means the period set forth on Exhibit A attached
hereto.

(i) “Performance Vesting Percentage” means a function of the MSCI Index Relative
Performance during the Performance Period, and shall be determined as set forth
on Exhibit A attached hereto.

(j) “Performance Vested RSUs” means the product of (i) the total number of RSUs
granted hereby, and (ii) the applicable Performance Vesting Percentage.

(k) “Qualifying Termination” means a termination of Grantee’s status as a
Service Provider by reason of (i) Grantee’s death, (ii) a termination by the
Company, the Partnership or any Subsidiary due to Grantee’s disability, (iii) a
termination by the Company, the Partnership or any Subsidiary other than for
Cause, or (iv) a termination by Grantee for Good Reason.

(l) “Restrictions” means the exposure to forfeiture set forth in Sections 5(a)
and 6.

(m) “Retirement” means Grantee’s voluntary retirement from his or her service as
an Employee or member of the Board at a time when Grantee has (i) attained at
least fifty-five (55) years of age, and (ii) completed at least ten (10) Years
of Service with the Company, the Partnership or a Subsidiary, provided that
Grantee has provided the Company or the Partnership with at least twelve
(12) months’ advance written notice of Grantee’s retirement. For avoidance of
doubt, if Grantee’s status as a Service Provider terminates for any reason
during such notice period, Grantee’s status as a Service Provider shall not be
deemed to have terminated by reason of his or her Retirement for purposes of
this Agreement.

(n) “Service Provider” means an Employee, Consultant or member of the Board. For
purposes of this Agreement, a Grantee who is both an Employee and a member of
the Board shall not cease to be a Service Provider unless and until his or her
status as both an Employee and Board member has terminated. In addition, unless
otherwise determined by the Committee, a Grantee shall not cease to be a Service
Provider in the case of a termination of the Grantee’s employment or
directorship where there is established a continuing consulting relationship
between the Grantee and the Company, the Partnership or any Subsidiary.

 

3



--------------------------------------------------------------------------------

(o) “Share Value,” as of any given date, means the average of the closing
trading prices of a share of Common Stock on the principal exchange on which
such shares are then traded for each trading day during the thirty
(30) consecutive calendar days ending on such date; provided, however, that if
the last day of the Performance Period is the date on which a Change in Control
occurs, Share Value shall mean the price per share of Common Stock paid by the
acquiror in the Change in Control transaction or, to the extent that the
consideration in the Change in Control transaction is paid in stock of the
acquiror or its affiliates, then, unless otherwise determined by the Committee,
Share Value shall mean the value of the consideration paid per share based on
the average of the high and low trading prices of a share of such acquiror stock
on the principal exchange on which such shares are then traded on the date on
which a Change in Control occurs.

(p) “Unvested RSU” means any RSU (including any Performance Vested RSU) that has
not become fully vested pursuant to Section 5 hereof and remains subject to the
Restrictions.

(q) “Vesting Date” means any date on which an RSU vests (with respect to both
time-vesting and performance-vesting conditions) and ceases to be subject to the
Restrictions.

(r) “Years of Service” means the aggregate period of time, expressed as a number
of whole years and fractions thereof, during which Grantee was a member of the
Board or served as an Employee in paid status.

4. RSUs and Dividend Equivalents Subject to the Plan; Ownership and Transfer
Restrictions.

(a) The RSUs and Dividend Equivalents are subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference, including,
without limitation, the restrictions on transfer set forth in Section 10.3 of
the Plan and the REIT restrictions set forth in Section 15.15 of the Plan.

(b) Without limiting the foregoing, the RSUs and Common Stock issuable with
respect thereto shall be subject to the restrictions on ownership and transfer
set forth in the Articles of Amendment and Restatement of the Company, as
amended and supplemented from time to time

5. Vesting.

(a) Performance Vesting. As soon as reasonably practicable following the
completion of the Performance Period, the Committee shall determine the Company
TSR Percentage, the MSCI Index TSR Percentage, the MSCI Index Relative
Performance, the Performance Vesting Percentage and the number of RSUs granted
hereby that have become Performance Vested RSUs as of the completion of the
Performance Period. Any RSUs granted hereby which have not become Performance
Vested Units as of the completion of the Performance Period will automatically
be cancelled and forfeited without payment of any consideration therefor, and
Grantee shall have no further right or interest in or with respect to such RSUs.

(b) Time Vesting. Subject to Sections 5(c) below, the Restrictions set forth in
Section 6 below applicable to any outstanding Performance Vested RSUs (if any)
will lapse and such Performance Vested RSUs shall become fully vested and
nonforfeitable in accordance with and subject to the time vesting schedule set
forth on Exhibit A attached hereto, subject to Grantee’s continued status as a
Service Provider through each applicable vesting date.

(c) Change in Control. Notwithstanding the foregoing, in the event of the
consummation of a Change in Control, the Restrictions set forth in Section 6
below applicable to any outstanding Performance

 

4



--------------------------------------------------------------------------------

Vested RSUs (if any) (after taking into account any RSUs that become Performance
Vested RSUs in connection with such Change in Control) shall lapse and such
Performance Vested RSUs shall vest in full and become nonforfeitable immediately
prior to such Change in Control, subject to Grantee’s continued status as a
Service Provider until at least immediately prior to such Change in Control.

6. Effect of Termination of Service.

(a) Termination of Service. Subject to Section 6(b)(i) and (ii) below, in the
event of the termination of Grantee’s status as a Service Provider for any
reason, any and all Unvested RSUs as of the date on which Grantee’s status as a
Service Provider terminates (after taking into account any accelerated vesting
that occurs in connection with such termination) will automatically be cancelled
and forfeited without payment of any consideration therefor, and Grantee shall
have no further right or interest in or with respect to such Unvested RSUs.
Except as set forth in Sections 6(b)(i) and (ii) below, no Unvested RSUs as of
the date on which Grantee’s status as a Service Provider terminates shall
thereafter become vested.

(b) Qualifying Termination; Retirement.

(i) In the event that Grantee incurs a Qualifying Termination due to Grantee’s
death or disability prior to the completion of the Performance Period, the RSUs
granted hereby shall remain outstanding and eligible to become Performance
Vested RSUs in accordance with Section 5(a) above. In such event, following the
completion of the Performance Period, the Restrictions set forth in Section 6(a)
above shall lapse with respect to the number of RSUs that become Performance
Vested RSUs in accordance with Section 5(a) above (if any) as of the completion
of the Performance Period, and such RSUs shall thereupon become fully vested.
Any RSUs that do not become fully vested in accordance with the preceding
sentence will automatically be cancelled and forfeited as of the completion of
the Performance Period without payment of any consideration therefor, and
Grantee shall have no further right or interest in or with respect to such RSUs.

(ii) In the event that Grantee incurs a Qualifying Termination due to a
termination by the Company, the Partnership or any Subsidiary other than for
Cause or by Grantee for Good Reason or in the event that Grantee ceases to be a
Service Provider by reason of Grantee’s Retirement, in any case, prior to the
completion of the Performance Period, the RSUs granted hereby shall remain
outstanding and eligible to become Performance Vested RSUs in accordance with
Section 5(a) above. In such event, following the completion of the Performance
Period, the Restrictions set forth in Section 6(a) above shall lapse with
respect to a number of RSUs equal to the product of (x) the number of RSUs that
become Performance Vested RSUs in accordance with Section 5(a) above (if any) as
of the completion of the Performance Period, and (y) a fraction, the numerator
of which is the number of days elapsed from the first day of the Performance
Period through and including the date of Grantee’s Qualifying Termination or
Retirement, as applicable, and the denominator of which is the number of days in
the completed Performance Period, and such RSUs shall thereupon become fully
vested. Any RSUs (including any Performance Vested RSUs) that do not become
fully vested in accordance with the preceding sentence will automatically be
cancelled and forfeited as of the completion of the Performance Period without
payment of any consideration therefor, and Grantee shall have no further right
or interest in or with respect to such RSUs.

(iii) In the event that, following the completion of the Performance Period,
Grantee incurs a Qualifying Termination or ceases to be a Service Provider by
reason of his or her Retirement, the Restrictions set forth in Section 6(a)
above applicable to any outstanding Performance Vested RSUs (if any) shall lapse
and such Performance Vested RSUs shall become fully vested upon such Qualifying
Termination or Retirement, as applicable.

 

5



--------------------------------------------------------------------------------

7. Payment. Payments in respect of any RSUs that vest in full in accordance
herewith shall be made to Grantee (or in the event of Grantee’s death, to his or
her estate) in whole shares of Stock, and any fractional share will be rounded
to the nearest whole share; provided, however, that in no event shall the
aggregate number of RSUs that vest or become payable hereunder exceed the total
number of RSUs set forth in Section 1 of this Agreement. The Company shall make
such payments as soon as practicable after the applicable Vesting Date, but in
any event within thirty (30) days after such Vesting Date, provided that, in the
event of vesting upon a Change in Control under Section 5(c) above, such payment
shall be made or deemed made immediately preceding and effective upon the
occurrence of such Change in Control.

8. Determinations by Committee. Notwithstanding anything contained herein, all
determinations, interpretations and assumptions relating to the vesting of the
RSUs (including, without limitation, determinations, interpretations and
assumptions with respect to Company TSR Percentage and MSCI Index TSR
Percentage) shall be made by the Committee and shall be applied consistently and
uniformly to all similar Awards granted under the Plan (including, without
limitation, similar Awards of Profits Interest Units). In making such
determinations, the Committee may employ attorneys, consultants, accountants,
appraisers, brokers, or other persons, and the Committee, the Board, the
Company, the Partnership and their officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Committee or the
Board in good faith and absent manifest error shall be final and binding upon
the Grantee, the Company and all other interested persons. In addition, the
Committee, in its discretion, may adjust or modify the methodology for
calculations relating to the vesting of the RSUs (including, without limitation,
the methodology for calculating Company TSR Percentage and MSCI Index TSR
Percentage), other than the Performance Vesting Percentage, as necessary or
desirable to account for events affecting the value of the Stock which, in the
discretion of the Committee, are not considered indicative of Company
performance, which may include events such as the issuance of new Stock, stock
repurchases, stock splits, issuances and/or exercises of stock grants or stock
options, and similar events, all in order to properly reflect the Company’s
intent with respect to the performance objectives underlying the RSUs or to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available with respect to the RSUs.

9. Restrictions on New Shares. In the event that the RSUs are changed into or
exchanged for a different number or kind of securities of the Company or of
another corporation or other entity by reason of merger, consolidation,
recapitalization, reclassification, stock split, stock dividend or combination
of shares, such new or additional or different securities which are issued upon
conversion of or in exchange or substitution for RSUs which are then subject to
vesting shall be subject to the same vesting conditions, unless the Committee
provides for the vesting or the RSUs underlying the distribution of the new or
additional or different securities.

10. Conditions to Issuance of Stock Certificates. Shares of Common Stock issued
as payment for the RSUs may be either previously authorized but unissued shares
or issued shares which have then been reacquired by the Company. Upon issuance,
such shares shall be fully paid and nonassessable. The shares of stock issued
pursuant to this Agreement shall be held in book entry form and no certificates
shall be issued therefor; provided however, that certificates may be issued for
shares of stock issued pursuant to this Agreement at the request of the holder
and in accordance with the Articles of Amendment and Restatement of the Company,
as amended and supplemented from time to time, and the Amended and Restated
Bylaws of the Company, as amended and supplemented from time to time, upon the
fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

 

6



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience; and

(e) The receipt by the Company of full payment for any applicable withholding or
other employment tax or required payments with respect to any such shares to the
Company with respect to the issuance or vesting of such shares.

In the event that the Company delays a distribution or payment in settlement of
RSUs because it reasonably determines that the issuance of shares of Common
Stock in settlement of RSUs will violate federal securities laws or other
applicable law, such distribution or payment shall be made at the earliest date
at which the Company reasonably determines that the making of such distribution
or payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). The Company shall not delay any payment if such
delay will result in a violation of Section 409A of the Code.

11. Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any shares of Common Stock deliverable hereunder
unless and until certificates representing such shares of Stock will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to Grantee or any person claiming under or through
Grantee.

12. Tax Withholding. The Company, the Services Company, the Partnership or any
Subsidiary shall have the authority and the right to deduct or withhold, or
require Grantee to remit to the Company, the Services Company, the Partnership
or any Subsidiary, as applicable, an amount sufficient to satisfy federal,
state, local and foreign taxes (including Grantee’s FICA obligation) required by
law to be withheld with respect to the issuance, vesting or payment of the RSUs
and the Dividend Equivalents. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow Grantee to elect to have the
Company or the Employer, as applicable, withhold shares of Common Stock
otherwise issuable under such award (or allow the return of shares of Common
Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan or this Agreement, the number of
shares of Common Stock which may be withheld with respect to the issuance,
vesting or payment of the RSUs in order to satisfy Grantee’s income and payroll
tax liabilities with respect to the issuance, vesting or payment of the RSUs and
the Dividend Equivalents shall be limited to the number of shares which have a
fair market value on the date of withholding equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for tax income
and payroll tax purposes that are applicable to such supplemental taxable
income.

13. Remedies. Grantee shall be liable to the Company for all costs and damages,
including incidental and consequential damages, resulting from a disposition of
the RSUs which is in violation of the provisions of this Agreement. Without
limiting the generality of the foregoing, Grantee agrees that the Company shall
be entitled to obtain specific performance of the obligations of Grantee under
this Agreement and immediate injunctive relief in the event any action or
proceeding is brought in equity to enforce the same. Grantee will not urge as a
defense that there is an adequate remedy at law.

14. Restrictions on Public Sale by Grantee. To the extent not inconsistent with
applicable law, Grantee agrees not to effect any sale or distribution of the
RSUs or any similar security of the Company, or any securities convertible into
or exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act, during the fourteen (14) days prior to, and
during the up to 90 day period beginning on, the date of the pricing of any
public or private debt or equity securities offering by the Company (except as
part of such offering), if and to the extent requested in writing by the
Partnership or the Company in the case of a

 

7



--------------------------------------------------------------------------------

non-underwritten public or private offering or if and to the extent requested in
writing by the managing underwriter or underwriters (or initial purchaser or
initial purchasers, as the case may be) and consented to by the Company, which
consent may be given or withheld in the Company’s sole and absolute discretion,
in the case of an underwritten public or private offering (such agreement to be
in the form of lock-up agreement provided by the Company or managing underwriter
or underwriters, as the case may be).

15. Conformity to Securities Laws. Grantee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
all applicable federal and state laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3
of the Exchange Act) and to such approvals by any listing, regulatory or other
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the RSUs are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan, this Agreement and the RSUs shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.

16. Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company determines that the RSUs may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the effective date
of this Agreement ), the Company may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect ), or take any other actions, that the
Company determines are necessary or appropriate to (a) exempt the RSUs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 16 shall not create any obligation on the
part of the Company, the Partnership or any Subsidiary to adopt any such
amendment, policy or procedure or take any such other action. For purposes of
Section 409A of the Code, any right to a series of payments pursuant to this
Agreement shall be treated as a right to a series of separate payments.

17. No Right to Continued Service. Nothing in this Agreement shall confer upon
Grantee any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge Grantee at any time for any reason
whatsoever, with or without cause.

18. Miscellaneous.

(a) Incorporation of the Plan. This Agreement is made under and subject to and
governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, Grantee
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.

(b) Clawback. This award, the RSUs and the shares of Common Stock issuable with
respect to the RSUs shall be subject to any clawback or recoupment policy
currently in effect or as may be adopted by the Company, as may be amended from
time to time.

(c) Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company.

 

8



--------------------------------------------------------------------------------

(d) Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties. Without
limiting the generality of the foregoing, this Agreement supersedes the
provisions of any employment agreement, employment offer letter or similar
agreement between Grantee and the Company, the Partnership or any Subsidiary
that would otherwise accelerate the vesting of the RSUs, and any provision in
such agreement or letter which would otherwise accelerate such vesting shall
have no force or effect with respect to the RSUs. In the event that the
provisions of such other agreement or letter conflict or are inconsistent with
the provisions of this Agreement, the provisions of this Agreement shall
control. Except as set forth in Section 16 above, this Agreement may not be
amended except in an instrument in writing signed on behalf of each of the
parties hereto and approved by the Committee. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

(e) Severability. If for any reason one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

(f) Titles. The titles, captions or headings of the Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law that would choose the law of any state other than the State of
California.

(i) Notices. Any notice to be given by Grantee under the terms of this Agreement
shall be addressed to the General Counsel of the Company at the Company’s
address set forth in Exhibit A attached hereto. Any notice to be given to
Grantee shall be addressed to him or her at Grantee’s then current address on
the books and records of the Company. By a notice given pursuant to this
Section 18(i), either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to Grantee
shall, if Grantee is then deceased, be given to Grantee’s personal
representative if such representative has previously informed the Company of his
or her status and address by written notice under this Section 18(i) (and the
Company shall be entitled to rely on any such notice provided to it that it in
good faith believes to be true and correct, with no duty of inquiry). Any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon personal delivery or upon deposit in the United States
mail by certified mail, with postage and fees prepaid, addressed as set forth
above or upon confirmation of delivery by a nationally recognized overnight
delivery service.

(j) Spousal Consent. As a condition to the Company’s and its Subsidiaries’
obligations under this Agreement, the spouse of Grantee, if any, shall execute
and deliver to the Company the Consent of Spouse attached hereto as Exhibit B.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

DIGITAL REALTY TRUST, INC., a Maryland corporation By:  

 

Name:   Michael F. Foust Title:   Chief Executive Officer

Grantee hereby accepts and agrees to be bound by all

of the terms and conditions of this Agreement.

 

 

 

10



--------------------------------------------------------------------------------

Exhibit A

Definitions, Vesting Schedule and Notice Address

Performance Period

“Performance Period” means the period commencing on January 2, 2014 and ending
on the earlier of (i) December 31, 2016 or (ii) the date on which a Change in
Control occurs.

Performance Vesting Percentage

“Performance Vesting Percentage” means a function of the MSCI Index Relative
Performance during the Performance Period, and shall be determined as set forth
below:

 

    

MSCI Index

Relative
Performance

   Performance
Vesting
Percentage      < 0 basis points      0 % 

“Threshold Level”

   0 basis points      25 % 

“Target Level”

   325 basis points      50 % 

“High Level”

   ³ 650 basis points      100 % 

In the event that the MSCI Index Relative Performance falls between the
Threshold Level and the Target Level, the Performance Vesting Percentage shall
be determined using straight line linear interpolation between the Threshold
Level and Target Level Performance Vesting Percentages specified above; and in
the event that the MSCI Index Relative Performance falls between the Target
Level and the High Level, the Performance Vesting Percentage shall be determined
using straight line linear interpolation between the Target Level and High Level
Performance Vesting Percentages specified above.

Time Vesting Schedule

Company Address

4 Embarcadero Center

Suite 3200

San Francisco, California 94111



--------------------------------------------------------------------------------

Exhibit B

CONSENT OF SPOUSE

I,                     , spouse of [                    ], have read and approve
the foregoing Restricted Stock Unit Agreement (the “Agreement”) and all exhibits
thereto and the Plan (as defined in the Agreement). In consideration of the
granting to my spouse of the restricted stock units of Digital Realty Trust,
Inc. (the “Company”) as set forth in the Agreement, I hereby appoint my spouse
as my attorney-in-fact in respect to the exercise of any rights and taking of
all actions under the Agreement and all exhibits thereto and agree to be bound
by the provisions of the Agreement and all exhibits thereto insofar as I may
have any rights in said Agreement or any exhibits thereto or any shares issued
pursuant thereto under the community property laws or similar laws relating to
marital property in effect in the state of our residence as of the date of the
signing of the foregoing Agreement and exhibits thereto or otherwise. I
understand that this Consent of Spouse may not be altered, amended, modified or
revoked other than by a writing signed by me and the Company.

 

Grant Date:  

 

By:  

 

Print name:  

 

Dated:  

If applicable, you must print, complete and return this Consent of Spouse to

hrdirect@digitalrealty.com. Please only print and return this page.